Citation Nr: 0739986	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  02-16 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for herniated nucleus 
pulposus of the lumbar spine with radiation to the lower 
extremities.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

5.  Entitlement to an initial disability rating higher than 
10 percent for low back strain.

6.  Entitlement to an initial disability rating higher than 
10 percent for degenerative joint disease of the right knee.

7.  Entitlement to an initial disability rating higher than 
10 percent, and a rating higher than 10 percent from 
September 1, 2002, for a left knee medial meniscus tear.

8.  Entitlement to an initial compensable disability rating, 
and a rating higher than 10 percent from July 17, 2002, for 
hypertension.

9.  Entitlement to an initial compensable disability rating 
for excision of a ganglion cyst of the left wrist.

10.  Entitlement to an initial compensable disability rating 
for allergic rhinitis and sinusitis.

11.  Entitlement to an initial compensable disability rating 
for tension headaches.

12.  Entitlement to an initial compensable disability rating 
for surgical repair of right testicular torsion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to March 
2001.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Waco, Texas Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In an April 2002 rating decision, the RO 
denied service connection for lumbar spine disc disease, a 
left ankle disorder, a right shoulder disorder, and GERD.  In 
that decision, the RO also granted service connection for 
several disorders, and granted initial disability ratings of 
10 percent each for low back strain and a right knee 
disorder; and 0 percent for a left knee disorder, 
hypertension, a left wrist disorder, allergic rhinitis and 
sinusitis, tension headaches, and surgical repair of right 
testicular torsion.

The RO subsequently assigned a temporary total rating 
following a left knee surgery in 2002, and eventually 
increased the initial rating for the left knee disorder to 10 
percent, and assigned a 10 percent rating for the left knee 
disorder from September 1, 2002, following the surgery and 
convalescence.  The RO also increased the rating for 
hypertension to 10 percent effective from July 17, 2002.  The 
veteran has continued his appeal of the ratings for those 
disorders, and is seeking higher ratings for all periods.

The issues of service connection for a right shoulder 
disorder and for GERD are addressed in the REMAND portion of 
the decision below, and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a herniated nucleus pulposus of 
the lumbar spine.

2.  Radiation of low back pain to the lower extremities was 
not reported during the veteran's service.

3.  Radiation of low back pain to the lower extremities 
reported intermittently since service has not been linked to 
any objectively shown disease or injury.

4.  The veteran had tendonitis and sprains of the left ankle 
during service.

5.  Chronic arthralgia of the left ankle has continued since 
service.

6.  From separation from service in March 2001, the veteran's 
lumbosacral strain was manifested by muscle spasm.

7.  Since separation from service, degenerative joint disease 
of the veteran's right knee has been manifested by pain and 
occasional effusion, with no more than slight limitation of 
motion, and without objective evidence of instability.

8.  From April 1, 2001, to July 11, 2002, a left knee medial 
meniscus tear was manifested by no more than slight 
limitation of motion, without objective evidence of 
instability or frequent locking or effusion.

9.  From September 1, 2002, forward, a left knee medial 
meniscus tear has been manifested by no more than slight 
limitation of motion, without objective evidence of 
instability or frequent locking or effusion.

10.  From April 1, 2001, to July 16, 2002, hypertension was 
not manifested by diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more; and the 
hypertension did not require continuous medication for 
control.

11.  From July 17, 2002, forward, hypertension has required 
continuous medication for control; but has not been 
manifested by diastolic pressure predominantly 110 or more, 
or systolic pressure predominantly 200 or more.

12.  Since separation from service, excision of a ganglion 
cyst of the left wrist has been manifested by a stable, 
nontender scar and numbness of that scar; but has not 
produced significant limitation of motion or other function 
of the left wrist or hand.

13.  From April 1, 2001, to November 6, 2006, allergic 
rhinitis and sinusitis was not shown to be manifested by 
polyps, severe nasal obstruction, incapacitating episodes, 
purulent discharge, or crusting.

14.  From November 7, 2006, allergic rhinitis and sinusitis 
have been shown to be manifested by nasal polyps; but have 
not required surgery.

15.  Since separation from service, tension headaches have 
not been manifested by prostrating attacks.

16.  Since separation from service, surgical repair of right 
testicular torsion has not been followed by any recurrent 
infection, nor any residual requiring intensive management.


CONCLUSIONS OF LAW

1.  No herniated nucleus pulposus of the lumbar spine with 
radiation to the lower extremities was incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  Arthralgia of the left ankle was incurred in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

3.  From separation from service, the veteran's lumbosacral 
strain met the applicable criteria for a 20 percent 
disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002); 
38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45 (2007).

4.  From separation from service, degenerative joint disease 
of the veteran's right knee has not met the criteria for a 
disability rating in excess of 10 percent.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260, 5261, 
5262 (2007).

5.  From April 1, 2001, to July 11, 2002, a left knee medial 
meniscus tear did not meet the criteria for a disability 
rating in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5260, 5261, 5262.

6.  From September 1, 2002, forward, a left knee medial 
meniscus tear has not met the criteria for a disability 
rating in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5260, 5261, 5262.

7.  From April 1, 2001, to July 16, 2002, hypertension did 
not meet the criteria for a compensable disability rating.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including 
§§ 4.7, 4.104, Diagnostic Code 7101 (2007).

8.  From July 17, 2002, forward, hypertension has not met the 
criteria for a disability rating higher than 10 percent.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including 
§§ 4.7, 4.104, Diagnostic Code 7101.

9.  Since separation from service, residuals of excision of a 
ganglion cyst of the left wrist have not met the criteria for 
a compensable disability rating.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. Part 4, including §§ 4.7, 4.71a, 4.118, 4.124a, 
Diagnostic Codes 5020, 5215, 7800-7805 (2007).

10.  From April 1, 2001, to November 6, 2006, allergic 
rhinitis and sinusitis did not meet the criteria for a 
compensable disability rating.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. Part 4, including §§ 4.7, 4.97, Diagnostic Codes 
6513, 6522 (2007).

11.  From November 7, 2006, allergic rhinitis and sinusitis 
have met the criteria for a 30 percent disability rating.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including 
§§ 4.7, 4.97, Diagnostic Codes 6513, 6522.

12.  Since separation from service, tension headaches have 
not met the criteria for a compensable disability rating.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including 
§§ 4.7, 4.124a, Diagnostic Code 8100 (2007).

13.  Since separation from service, residuals of surgical 
repair of right testicular torsion have not met the criteria 
for a compensable disability rating.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. Part 4, including §§ 4.7, 4.115a, 4.115b, 
Diagnostic Code 7525 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim, 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The notice must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App.112 (2004).  The notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notices in July 2001, 
September 2002, and August 2003.  Some of the notices were 
issued subsequent to the initial adjudication.  The claimant 
has had the opportunity, however, to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

The notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection.  The Board denies herein the 
claim for service connection for herniated nucleus pulposus 
of the lumbar spine with radiation to the lower extremities.  
Therefore, no new disability rating or effective date for 
award of benefits will be assigned with respect to that 
issue.  In the case of those increased rating claims that the 
Board has denied herein, no effective date will be assigned.  
Accordingly, any defect with respect to those aspects of the 
notice requirement is rendered moot.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In the case of the left ankle 
claim, the Board has granted service connection herein, and 
the RO will assign a rating and an effective date when it 
effectuates the grant of service connection.  In the case of 
the increased ratings that the Board has granted herein, the 
RO will assign effective dates in accordance with the 
relevant facts, statutes, and regulations.

With respect to the issues that the Board is deciding at this 
time, VA has obtained service medical records, assisted the 
veteran in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to those issues have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  With respect to those 
issues, VA has substantially complied with the notice and 
assistance requirements, and the veteran is not prejudiced by 
a decision on those claims at this time.

Lumbar Spine Disc Disorder

Service connection has been established for a low back 
disorder, described as low back strain.  The veteran is also 
seeking service connection for a different low back disorder, 
described as herniated nucleus pulposus of the lumbar spine 
with radiation to the lower extremities.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The veteran's service medical records show that he was seen 
for low back pain on many occasions from 1979 forward.  He 
has reported that his low back pain began in 1979 when he 
fell off of the back of a truck.  The service treatment notes 
indicate that the veteran did not report radiation of back 
pain into his lower extremities.

On VA medical examination in September 2001, the veteran 
reported having intermittent flare-ups of low back pain.  He 
indicated that the pain did not radiate into his lower 
extremities.  Examination showed limitation of motion and 
pain on motion, with no neurological abnormalities.  Lumbar 
spine MRI showed preserved disc spaces and no focal disc 
protrusions.  There was evidence of a possible conjoined 
nerve root at L5-S1.

VA outpatient treatment notes show ongoing reports of, and 
treatment for, low back pain.  On VA lumbar spine x-rays 
taken in March 2002, intervertebral disc spaces were 
maintained, and there were no abnormalities.  In VA 
outpatient treatment in April 2002, the veteran reported low 
back pain without symptoms suggestive of radiculopathy.  The 
treating orthopedist noted lumbosacral tenderness.  The 
straight leg raise test was negative.  A November 2002 CT 
scan of the lumbar spine showed no evidence of disc 
herniation or degeneration.  There was evidence of 
enlargement of the L5-S1 nerve root on the right.  A December 
2002 MRI showed evidence of sciatic nerve irritation.

In March 2003, the veteran had a hearing before a hearing 
officer at the RO.  He attributed both his service-connected 
low back strain and his claimed low back disc disorder to the 
fall from a truck during service in 1979.

Lumbar spine x-rays taken at VA facility in October 2004 
showed no significant disc height loss.  In VA outpatient 
treatment in May 2005, the veteran reported left radicular 
pain.  On MRI of his lumbar spine, there was no focal 
finding.  On VA examination in November 2006, the veteran 
reported having low back pain since service, with symptoms 
worsening over time.  He stated that the low back pain 
radiated into his left lower extremity.  On examination, 
straight leg raising was negative bilaterally.  The 
examiner's diagnosis was chronic low back strain with mild 
degenerative disease.  The examiner stated that there was no 
evidence of a herniated nucleus pulposus, and no evidence of 
radiculopathy.

The medical evidence does not show that the veteran has a 
herniated disc.  During service, the veteran did not report 
radiation of low back pain into either lower extremity.  
After service, he has reported radiating pain on some 
occasions, and denied it on others.  Physicians have not 
found any objective evidence of a disc disorder.  The 
preponderance of the evidence indicates that disc disease was 
not present during service, and has not been objectively 
diagnosable since service.  Therefore, the Board denies the 
claim for service connection for herniated nucleus pulposus 
of the lumbar spine with radiation to the lower extremities.

Left Ankle Disorder

The veteran contends that he has ongoing chronic left ankle 
pain that began during service.  Service medical records show 
treatment for left ankle injuries.  In November 1978, he was 
seen for pain and swelling in the left ankle.  The treating 
practitioner's impression was Achilles tendonitis.  He was 
treated for left ankle sprains in February 1988 and October 
1989.  Left ankle x-rays taken in February 1988 did not show 
any fractures or other bony abnormalities.

In March 2000, the veteran had a predischarge VA medical 
examination.  He reported having left ankle pain since 1978.  
The examiner did not find evidence of ankle pain or 
tenderness.  On VA examination in September 2001, the veteran 
reported having flare-ups of left ankle pain about twice a 
week.  At the time of the examination, the left ankle was not 
swollen, and there was no pain with motion of the ankle.  X-
rays showed no abnormality.  The examiner's impression was 
chronic arthralgia.

In an October 2002 statement, the veteran wrote that his left 
ankle swelled a lot from walking.  At the March 2003 RO 
hearing, the veteran reported that he twisted and injured his 
left ankle on various occasions in physical activity during 
service.  He stated that he continued to have tenderness and 
soreness in his left ankle.

On VA examination in November 2006, the veteran reported 
having left ankle pain since 1978.  He stated that he 
currently had constant moderate pain in that ankle, and 
flare-ups of worse pain with activity.  He indicated that he 
had occasional swelling in the ankle, and that he sometimes 
used an Ace wrap.  At the time of the examination, there was 
no swelling, no tenderness, no pain with motion, and no 
evidence of functional impairment.  The examiner listed an 
impression of arthralgia of the left ankle.

The veteran had left ankle injuries during service.  Since 
service, he has consistently reported chronic left ankle 
pain.  Although there is no evidence of fracture or 
arthritis, VA practitioners have diagnosed arthralgia in the 
left ankle.  There is sufficient evidence of continuity of 
left ankle symptoms from service through the present to 
support service connection for the current left ankle 
arthralgia.

Low Back Strain

The veteran has a service-connected low back disability 
described as lumbosacral strain.  He has appealed the initial 
10 percent rating that the RO assigned for that disability.  
Disability evaluations are determined through the VA Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When, as in this 
case, the veteran appeals the disability rating originally 
assigned following an award of service connection, VA is to 
consider the severity of the disability during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The criteria for rating disabilities of the spine, including 
lumbosacral strain, changed during the course of this appeal, 
in September 2003.  For the period prior to the effective 
date the revision, the Board will apply the earlier version 
of the rating criteria.  Thereafter, the Board will apply the 
new version of the regulation.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Prior to a September 2003 revision, the criteria for 
evaluating lumbosacral strain were as follows:

Severe; with listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion  
............ 40 percent

With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position
   ........................................................ 20 
percent

With characteristic pain on motion  
............... 10 percent

With slight subjective symptoms only  
............ 0 percent

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Effective September 26, 2003, lumbosacral strain is evaluated 
under a General Rating Formula for Diseases and Injuries of 
the Spine.  38 C.F.R. § 4.71a (2007).  Under that formula, a 
spine disorder is rated with or without pain, radiating pain, 
stiffness or aching.  The criteria for evaluating a disorder 
of the thoracolumbar spine under the formula are as follows:

Unfavorable ankylosis of the entire spine  
... 100 percent

Unfavorable ankylosis of the entire 
thoracolumbar spine
   ..................................................... 50 percent

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine  
..................................... 40 
percent

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis  
................ 20 percent

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height  ................... 
10 percent

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): For VA compensation purposes, 
normal forward flexion of the 
thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for 
each component of spinal motion provided 
in this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Id.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

In the March 2000 predischarge VA examination, the veteran 
reported having daily low back pain that worsened with 
activity.  The examiner found limitation of motion in some 
directions, and moderate paraspinous spasm.  On VA 
examination in September 2001, the veteran reported that his 
low back pain was persistent, and had worsened since his 
separation from service.  He indicated that he had daily 
flare-ups of low back pain.  The examiner noted limitation of 
motion and right-sided paravertebral muscle spasms.

The veteran has had ongoing VA outpatient treatment for his 
lumbosacral strain since his separation from service.  He had 
physical therapy for low back and knee disorders in 2002.  
Treatment for his back has included steroid injections.  
Treatment notes from 2003 reflect that the veteran wore a 
back brace.  

In an October 2002 statement, the veteran wrote that his back 
pain was worsening.  He reported that the pain interfered 
with sleep, and limited how long he could stand or sit.  In 
the March 2003 RO hearing, the veteran reported that he wore 
a back brace every day.  He stated that he worked in 
security.  He indicated that his back pain caused him to need 
to sit down at work at times, and to miss days of work.  He 
related that he had quit a more physically demanding job 
because of his back pain.

On VA examination in November 2006, the veteran reported 
constant, very severe low back pain, with daily flare-ups of 
worse pain.  He stated that over the preceding twelve months 
his low back pain had caused him to miss about 30 days of his 
work as a correction officer.  On examination, the ranges of 
motion of the thoracolumbar spine were to 90 degrees of 
flexion; 30 degrees of extension, with discomfort; 30 degrees 
of lateral bending to each side, with discomfort; and 35 
degrees of rotation to each side, with discomfort.   There 
was no muscle spasm.  The examiner estimated that repetitive 
use and acute flare-ups would produce only mild functional 
impairment.

The examinations performed a few months before and after the 
veteran's separation from service revealed muscle spasm.  
Those findings are consistent with a 20 percent rating under 
the rating criteria in effect in 2001.  Therefore, an initial 
rating of 20 percent is warranted.

Under the rating criteria effective from September 26, 2003, 
muscle spasm does not warrant a rating higher than 20 
percent.  The medical records do not indicate that the 
veteran has ankylosis or flexion limited to 30 percent or 
less.  In the 2006 examination, no muscle spasm was noted.  
Thus, for the period since the revised regulations took 
effect, a rating higher than 20 percent cannot be assigned 
based on muscle spasm.  The ranges of motion of the lumbar 
spine, as reported in 2006, are not sufficiently limited to 
warrant a 40 percent rating under the General Rating Formula 
for Diseases and Injuries of the Spine.  Thus, during the 
period controlled by the revised rating criteria, the 
manifestations of the veteran's lumbosacral strain do not 
warrant a rating higher than 20 percent.

The Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  The circumstances of the veteran's 
lumbosacral strain do not necessitate referral of that 
disability to designated VA officials for consideration of 
extraschedular ratings.  Bagwell v. Brown, 9 Vet. App. 377 
(1996).  Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) 
are limited to cases in which there is an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, that makes it impractical to apply the 
regular schedular rating standards.  The veteran has not had 
frequent hospitalizations for his lumbosacral strain.  The 
veteran has reported that he has changed jobs and missed days 
of work because of his low back pain.  He has also reported 
similar effects from his bilateral knee disabilities.  
Overall, the evidence does not indicate that the veteran's 
lumbosacral strain, by itself, interferes with employment to 
an extent that rises to the level of marked.  Therefore, the 
veteran's lumbosacral strain does not warrant referral for 
consideration of extraschedular ratings.

Right Knee Disorder

The veteran has appealed the initial 10 percent disability 
rating that the RO assigned for service-connected 
degenerative joint disease of the right knee.  Under the 
rating schedule, at 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis is rated according to the limitation 
of motion of the affected joint, with a minimum rating of 10 
percent for each major joint.  Ratings higher than 10 percent 
are assigned for limitation of motion of the leg at the knee 
if flexion is limited to 30 degrees or less, or extension is 
limited to 15 degrees or more short of full extension.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

Recurrent subluxation or lateral instability of the knee is 
rated 10 percent if slight, 20 percent if moderate, and 30 
percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Dislocated semilunar cartilage of the knee, with frequent 
episodes of locking, pain, and effusion into the joint is 
rated at 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  Compensable ratings are also assigned for impairment 
of the tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.  If a knee has two or more separate disabilities, such 
as limitation of motion, and instability, separate ratings 
for each disability may be assigned.  See VAOPCCPREC 23-97 
(July 1, 1997), 62 Fed. Reg. 63,604 (1997).  

During service, in 1999, the veteran received treatment for 
right knee pain and swelling after stepping into a hole.  A 
February 1999 MRI showed a tear of the medial meniscus.  In 
the March 2000 predischarge VA examination, the veteran 
reported having swelling and effusion in his right knee, and 
pain that was worsened by running.  The examiner noted 
crepitus and a small effusion in the right knee.  The right 
knee had good stability, and motion from 0 to 120 degrees.

VA outpatient treatment notes show that since service the 
veteran has continued to report pain and other symptoms 
affecting the right knee.  On VA examination in September 
2001, the veteran reported having pain in his right knee with 
the running required daily for his job as a corrections 
officer.  He stated that the pain was accompanied by 
weakness, stiffness, swelling, and giving way.  On 
examination, there was no evidence of swelling, effusion, 
instability, or weakness in the right knee.  That knee had 
motion from 0 to 115 degrees, with pain beginning at 100 
degrees of flexion.  There was crepitus with motion of the 
knee.  X-rays taken of the right knee showed no bony 
abnormalities.  MRI of the right knee showed degenerative 
change in the medial compartment, with irregularity of 
cartilage, and mild subchondral change.

VA outpatient treatment notes from March 2002 note the 
veteran's report that he had to quit his job at a boot camp 
because of pain in his knees and back.  In May 2002, he 
reported giving way of his knee, and he wore a brace on his 
right knee.  Right knee x-rays taken in April 2002 and 
December 2002 did not show any evidence of arthritis.  

In an October 2002 statement, the veteran reported worsening 
problems with his right knee, including locking, pain, 
swelling, and giving way.  He indicated that he wore a brace.  
In the March 2003 hearing, the veteran reported constant pain 
in his right knee.  He stated that the pain was worsened by 
stairs, and made him unable to run.  He related episodes of 
locking of the knee, and indicated that he wore a brace.

On VA examination in November 2006, the veteran stated that 
his right knee pain had worsened.  He reported that his right 
knee gave way up to three times per month and had swelling 
several times per week, and that he wore a brace on that 
knee.  The examining physician found no swelling or 
tenderness in the right knee.  The right knee had motion from 
0 to 140 degrees, without evidence of pain on motion.  There 
was no evidence of instability of the right knee.  The 
examiner found no evidence of functional limitation due to 
the right knee condition.

In the medical findings since separation from service, the 
veteran's right knee has not had limitation of motion that 
would warrant a rating higher than 10 percent.  There is MRI 
evidence of cartilage damage, and the veteran has reported 
chronic pain and episodes of locking and effusion.  
Practitioners who have examined the veteran, however, have 
noted effusion only rarely, and have not observed locking.  
The veteran's reports of giving way of the right knee have 
not been supported by any objective observations.  X-rays of 
the knee have been normal, without findings of any disorder 
of the tibia and fibula.  The medical evidence does not show 
instability, locking, or sufficient effusion to warrant a 
separate rating under the diagnostic codes that address those 
manifestations.  Overall, the preponderance of the evidence 
is against a rating for right knee disability higher than 10 
percent rating currently assigned.

The veteran has not had frequent hospitalizations for his 
right knee disability.  Although the veteran has reported 
being impeded at work by pain in both knees and in his low 
back, his right knee disability, by itself, has not been 
shown to markedly interfere with employment.  Therefore, the 
veteran's right knee disability does not warrant referral for 
consideration of an extraschedular rating.

Left Knee Disorder

Initially, in an April 2002 rating decision, the RO initially 
assigned a 0 percent disability rating for a service-
connected left knee disorder.  In July 2002, the veteran 
underwent arthroscopic surgery on the left knee.  The surgeon 
noted and addressed a tear of the medial meniscus.  In a 
September 2002 rating decision, the RO assigned a temporary 
100 percent rating for the surgery and convalescence, 
effective from July 12, 2002, to August 31, 2002.  The RO 
indicated that the rating would return to 0 percent effective 
September 1, 2002.  In a June 2003 rating decision, the RO 
increased the ratings for the left knee medial meniscus tear 
to 10 percent for the initial, pre-surgery period, and 10 
percent from September 1, 2002.  The veteran is seeking 
ratings higher than 10 percent for the periods before and 
after the temporary total rating.

During service, the veteran was seen on a few occasions for 
left knee symptoms.  He also had treatment for right knee 
pain on other occasions.  In October 1980, he reported that 
he had injured his left knee in basic training in 1978, and 
that since then had experienced intermittent pain and 
occasional giving way in that knee.  The treating 
practitioner noted that the left knee had no edema, and had a 
good range of motion.  In February 1991, the veteran reported 
having fallen onto his left knee, and having pain in that 
knee.  Left knee x-rays were negative.  The examiner's 
impression was sprain.  In January 1995, the veteran sought 
treatment for left knee pain.  The treating practitioner 
noted crepitus in the left knee.  The practitioner's 
impression was patellofemoral syndrome.  In the March 2000 
predischarge VA examination, the veteran reported having left 
knee pain that worsened with running.  The examiner noted 
crepitus in the left knee.  The left knee had good stability, 
and motion from 0 to 120 degrees.  

After service, the veteran reported ongoing left knee pain.  
On VA examination in September 2001, he indicated that left 
knee pain was aggravated by running required in his job.  He 
stated that pain in that knee was accompanied by swelling, 
weakness, stiffness, and giving way.  Examination revealed no 
evidence of edema, effusion, instability, or weakness.  The 
left knee had motion from 0 to 110 degrees, with pain 
beginning at 95 degrees of flexion.  There was crepitus in 
the left knee.  X-rays of the left knee were normal.

VA outpatient treatment records from March 2002 noted the 
veteran's reported that he had quit a job because of pain in 
his knees and back.  There was no evidence of arthritis in 
left knee x-rays taken in April and December 2002.  In April 
2002, the veteran reported intermittent effusion and locking 
in his left knee.  The treating practitioner indicated that 
arthroscopy was to be considered.

Arthroscopic surgery on the left knee in July 2002 showed 
that the anterior cruciate ligament and the lateral meniscus 
were intact.  The surgeon observed a radial tear in the 
medial meniscus.  The tear was debrided and smoothed.  After 
the surgery, the veteran had physical therapy for his left 
knee and low back.  In October 2002, the veteran reported 
that he wore a brace on his left knee.

In the March 2003 RO hearing, the veteran reported having 
constant pain in his left knee. He stated that the pain was 
worsened by stairs, and that the pain made him unable to run.

On VA examination in November 2006,  the veteran reported 
that he had experienced some improvement of his left knee 
disorder after the 2002 surgery.  He stated that he currently 
had constant, very severe pain in his left knee, with flare-
ups of worse pain.  He indicated that his left knee gave way 
up to three times a month, and occasionally locked.  On 
examination, the left knee was not swollen or tender.  The 
arthroscopy surgery scar was well healed.  The knee moved 
from 0 to 140 degrees, without evidence of pain on motion.  
There was no evidence of instability.  The examiner expressed 
the opinion that the veteran would have mild functional 
impairment of flexion of the left knee with repetitive use.  
The examiner estimated that flare-ups and repetitive use 
produced impairment equivalent to the limitation of flexion 
of the knee to 130 degrees.

From separation from service until the July 2002 surgery, the 
veteran's left knee disability did not produce limitation of 
motion that would warrant a rating higher than 10 percent.  
While the veteran reported giving way of the knee, the knee 
was found to be stable on examinations.  The surgery revealed 
torn cartilage, but practitioners did not record evidence of 
frequent locking and effusion prior to the surgery.  Since 
convalescence from the surgery, the range of motion of the 
left knee has been only slightly limited.  There has been no 
objective evidence of instability or frequent locking or 
effusion.  Both before and after the surgery, then, the 
manifestations of the veteran's left knee disability have not 
met the criteria for ratings higher than 10 percent.

The veteran was hospitalized for left knee surgery in 2002, 
but he has not had frequent hospitalizations for his left 
knee disability.  He has reported being impeded at work by 
pain in both knees and in his low back, but his left knee 
disability, by itself, has not been shown to markedly 
interfere with employment.  Therefore, the veteran's left 
knee disability does not warrant referral for consideration 
of an extraschedular rating.

Hypertension

The RO assigned an initial 0 percent disability rating for 
the veteran's service-connected hypertension.  In a June 2003 
rating decision, the RO increased the rating to 10 percent, 
effective July 17, 2002.  The veteran appealed the initial 
rating, and continued his appeal after the rating increase.  
Thus, he is seeking higher ratings for the entire period 
since separation from service.

The rating schedule criteria for evaluating hypertension are 
as follows:

Diastolic pressure predominantly 130 or 
more
   ..................................................... 60 percent

Diastolic pressure predominantly 120 or 
more
   
.........................................
............................. 40 percent

Diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 
200 or more
   ..................................................... 20 percent

Diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 
160 or more, or; minimum evaluation for 
an individual with a history of diastolic 
pressure predominantly 100 or more who 
requires continuous medication for 
control  .. 10 percent

38 C.F.R. § 4.104, Diagnostic Code 7101.

In a March 2000 predischarge VA examination, the veteran 
reported that he had been found to have hypertension in the 
past, but that it was presently controlled by diet.  The 
examiner noted some records of blood pressure readings in the 
160/100 range.  At the March 2000 examination, the veteran's 
blood pressure was 134/96.

In a September 2001 VA examination, the veteran reported that 
during service, on a number of occasions, he had been 
diagnosed with hypertension and had been prescribed 
medication for it.  He stated that he did not take medication 
for hypertension.  Blood pressure readings in the September 
2001 examination showed systolic pressure in the 140s and 
diastolic pressure in the 90s.

Records of VA medical treatment of the veteran show blood 
pressure readings below 140/90 in late 2001 and early 2002.  
From June 2002 forward, some systolic readings have been 140 
or more, and some diastolic readings have been 90 or more.  
The medical records do not show any systolic readings of 160 
or more, nor any diastolic readings of 100 or more.

On July 17, 2002, the veteran had a VA cardiology 
consultation.  The veteran reported that he had been 
diagnosed with hypertension several times over the years.  He 
indicated that he had never taken medication for 
hypertension.  The cardiologist found that the veteran had 
hypertension and valvular heart disease.  The cardiologist 
prescribed medication to control the hypertension.  VA 
medical records show that a prescription for hypertension 
medication began on that date, and continued afterwards.

In an October 2002 statement, the veteran wrote that he was 
under treatment for hypertension.  In the March 2003 RO 
hearing, the veteran stated that he received and took daily 
medication for hypertension.

On VA examination in November 2006, the veteran indicated 
that he was first diagnosed with hypertension during service, 
and that medication for hypertension was first prescribed 
then.  Blood pressure readings during the examination were 
137/91, 159/93, and 154/80.

Since separation from service, the veteran has not had blood 
pressure readings that meet the criteria for a compensable 
disability rating.  The medical records show that his 
hypertension has required continuous medication for control 
beginning July 17, 2002.  His blood pressure readings have 
not met the criteria for a 20 percent rating at any time, 
neither before nor since he began to take medication for 
hypertension.  The preponderance of the evidence is against 
any increase above the assigned ratings of 0 percent from 
separation from service, and 10 percent from July 17, 2002.

The veteran has not been hospitalized for his hypertension, 
and there is no evidence that his hypertension has ever 
markedly interfered with employment.  Therefore, the 
veteran's hypertension does not warrant referral for 
consideration of an extraschedular rating.

Left Wrist Disorder

The veteran has appealed the initial noncompensable 
disability rating that the RO assigned for residuals of 
excision of a ganglion cyst of the left wrist.  During 
service, in December 1985, the veteran sought treatment for a 
lump on his left wrist.  The treating practitioner found that 
the lump was a ganglion cyst.  The cyst was surgically 
excised.  In January 1986, on follow-up to the excision, the 
treating practitioner continued use of a splint on the wrist.

The RO has evaluated the residuals of the ganglion cyst 
excision under 38 C.F.R. § 4.71a, Diagnostic Code 5020, as 
comparable to synovitis.  Under that code, synovitis is 
evaluated based on limitation of motion of the affected part.  
Records indicate that the veteran is right handed.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5215, limitation of motion 
of the minor wrist is rated at 10 percent if dorsiflexion is 
less than 15 degrees, or if palmar flexion is limited in line 
with the forearm.

The reports of a March 2000 predischarge VA examination and a 
September 2001 VA examination did not contain any complaints 
or findings with respect to the veteran's left wrist.  In an 
October 2002 statement, the veteran noted the history of a 
left wrist ganglion cyst in service.  He reported that 
currently his left wrist was very weak, and that it swelled 
with strenuous activity.  In a March 2003 RO hearing, the 
veteran reported that he had chronic numbness at site of the 
cyst excision surgery.  He stated that he sometimes had pain 
in his left wrist.  He indicated that he had a weak grip with 
his left hand, and could not grasp for long with that hand.  
He indicated that he did not receive treatment for left wrist 
and hand symptoms, but that medication for pain in other 
areas sometimes helped with episodes of left wrist and hand 
pain.

On VA examination in November 2006, the veteran reported 
numbness at the surgical scar, weakness of the left hand, 
occasional pain in the palmar side of the wrist and hand, and 
occasional swelling of the wrist.  He stated that the 
numbness worsened with typing.  The examiner observed a 11/2 
inch scar on the dorsal aspect of the left hand.  The scar 
was well healed, and the scar area was numb.  There was no 
swelling or tenderness in the left wrist or hand.  The left 
wrist had motion to 70 degrees of dorsiflexion and 80 degrees 
of palmar flexion, without pain or discomfort on motion.  The 
examiner found that there was no functional impairment 
related to the ganglion cyst removal.  The examiner expressed 
the opinion that the reported pain and increased numbness in 
the hand with activity were most likely due to early carpal 
tunnel syndrome.

The veteran does not have limitation of motion of the left 
wrist that meets the criteria for a compensable rating under 
Diagnostic Code 5215.  He has a scar at the excision site.  
That scar is not on the head, face, or neck, it is not deep, 
painful, or unstable, and it does not limit motion or other 
function of the wrist or hand.  Therefore, it does not 
warrant a compensable rating under 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805, which address the evaluation of 
scars.  While there is numbness at the scar, that numbness 
does not significantly affect function of the wrist or hand, 
and does not rise to the level of mild incomplete paralysis 
of a peripheral nerve, which is evaluated at 38 C.F.R. 
§ 4.124a.  Since separation from service, the ganglion cyst 
excision has not had residuals that warrant a compensable 
rating.  Therefore, the Board denies the appeal of the 
existing noncompensable rating.

Since separation from service, the veteran has not been 
hospitalized for residuals of the left wrist ganglion cyst 
excision.  There is no evidence that any left wrist 
disability residual to the excision has markedly interfered 
with employment.  Therefore, the veteran's service-connected 
left wrist disorder does not warrant referral for 
consideration of an extraschedular rating.

Allergic Rhinitis and Sinusitis

The veteran has appealed the initial, noncompensable 
disability rating that the RO assigned for allergic rhinitis 
and sinusitis.  Under the rating schedule, allergic rhinitis 
is rated as 30 percent disabling if there are polyps.  
Without polyps, it is rated as 10 percent disabling if there 
is greater than 50 percent obstruction of the nasal passages 
on both sides, or complete obstruction on one side.  
38 C.F.R. § 4.97, Diagnostic Code 6522.  The rating schedule 
provides the following criteria for evaluating sinusitis:

Following radical surgery with chronic 
osteomyelitis, or; near constant 
sinusitis characterized by headaches, 
pain and tenderness of affected sinus, 
and purulent discharge or crusting after 
repeated surgeries
   
.........................................
............................. 50 percent

Three or more incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; more than six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting  
..................................... 30 
percent

One or two incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; three to six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting  
................ 10 percent

Detected by X-ray only  
................................... 0 
percent

Note: An incapacitating episode of 
sinusitis means one that requires bed 
rest and treatment by a physician.

38 C.F.R. § 4.97, Diagnostic Code 6513.

In the March 2000 predischarge VA examination, the veteran 
reported a long history of sinus congestion, treated with 
antihistamines.  Examination revealed slight atrophy to both 
turbinates, with no polyps or other abnormalities.

On VA examination in September 2001, the veteran reported 
having episodes of nasal obstruction, dry mouth, clear nasal 
discharge, itchy nose, headaches, and red, puffy eyes.  He 
stated that the symptoms occurred three to four times per 
year, lasted one to two days, and resolved without treatment.  
The examiner observed a 20 percent obstruction of the left 
nares, and no obstruction on the right.  The turbinates were 
within normal limits.  There were no nasal polyps.  There was 
no purulent discharge or crusting.

In April 2002, CT of the veteran's sinuses showed minimal 
mucoperiosteal thickening involving the left maxillary 
antrum, with no other significant findings.  May 2003 x-rays 
of the sinuses showed no evidence of paranasal sinus disease.

In an October 2002 statement, the veteran wrote that he had 
ongoing problems with allergic rhinitis and sinusitis, and 
that his nose sometimes bled.  In the March 2003 RO hearing, 
the veteran reported that he had year round problems with his 
rhinitis and sinusitis.  He stated that he had both bleeding 
and dried blood issuing from his nose.  He related that a 
nurse had indicated that his frequent headaches might be 
related to his rhinitis and sinusitis.  He reported that he 
received medication for the rhinitis and sinusitis.  

On VA examination in November 2006, the veteran reported year 
round sinus congestion that affected both nostrils and that 
constantly interfered with breathing through the nose.  He 
indicated that the congestion caused shortness of breath with 
exertion.  He stated that he used nasal spray daily.  On 
examination of the nose, there was no redness or swelling.  
The left nostril had hypertrophic turbinates, some polyps, 
and about 50 percent obstruction.  In the right nostril, 
there were only minimal signs of hypertrophic turbinates and 
nasal polyps, and there was no obstruction.  There was no 
pain to deep palpation of the sinuses.

The medical evidence indicates that, at the time of 
separation from service, and for several years afterward, the 
veteran did not have any nasal polyps, and did not have nasal 
obstruction that would warrant a compensable rating under 
Diagnostic Code 6522.  There was no evidence of 
incapacitating episodes of sinusitis.  The veteran reported 
having three or four episodes a year of symptomatic 
sinusitis, but he did not report having more serious symptoms 
such as purulent discharge or crusting, such as would warrant 
a 10 percent rating under Diagnostic Code 6513.

In the November 2006 examination, the examiner found that the 
veteran had nasal polyps.  That manifestation meets the 
criteria for a 30 percent disability rating under Diagnostic 
Code 6522.  The Board grants a 30 percent rating effective 
from November 7, 2006, the date of the examination.  The 
veteran has not had any surgery for sinusitis; so his 
rhinitis and sinusitis does not meet the criteria for a 
rating higher than 30 percent under Diagnostic Code 6513.

Since separation from service, the veteran has not been 
hospitalized for allergic rhinitis and sinusitis.  There is 
no evidence that his allergic rhinitis and sinusitis have 
markedly interfered with employment.  Therefore, the 
veteran's service-connected left wrist disorder does not 
warrant referral for consideration of an extraschedular 
rating.

Tension Headaches

The veteran has appealed the initial noncompensable 
disability rating that the RO assigned for service-connected 
tension headaches.  The RO has evaluated the veteran's 
tension headaches under the rating schedule criteria for 
migraine headaches, which are as follows:

With very frequent completely prostrating 
and prolonged attacks productive of 
severe economic inadaptability  
.........................................
........ 50 percent

With characteristic prostrating attacks 
occurring on an average once a month over 
last several months
   
.........................................
............................. 30 percent

With characteristic prostrating attacks 
averaging one in 2 months over last 
several months  ................ 10 
percent

With less frequent attacks  
............................... 0 percent

38 C.F.R. § 4.124a, Diagnostic Code 8100.

On the March 2000 predischarge VA examination, the veteran 
reported that he had headaches approximately every two weeks, 
and that they improved with rest.  In the September 2001 VA 
examination, the veteran reported having daily headaches that 
lasted 20 to 30 minutes, that resolved with rest and without 
medication, and that were not prostrating.

In an October 2002 statement, the veteran wrote that he had 
been checked by a physician for ongoing tension headaches.  
In the March 2003 RO hearing, the veteran stated that a nurse 
had told him that his chronic headaches might be related to 
his sinusitis.  The veteran reported that he had headaches 
frequently, at least five or six times per week.  He stated 
that, on about three occasions in the preceding three months, 
he had gone to a hospital emergency room because of severe 
headaches.  He indicated that treatment on those occasions 
had been medication administered intravenously for about an 
hour.

On VA examination in November 2006, the veteran reported that 
he had headaches at least three times per week, and that each 
headache usually lasted about 35 minutes, and was relieved by 
nonprescription medication.  He indicated that the headaches 
were not prostrating.

Since separation from service, the veteran's tension 
headaches have generally not been described as including 
prostrating attacks.  In 2003, he reported having had 
emergency room treatment on a few occasions.  Based on the 
symptoms, and the treatment of one hour duration, it is not 
clear that the headaches on those occasions constituted 
prostrating attacks.  In any case, the veteran has not 
reported having had such attacks at other times in addition 
to early 2003.  The evidence does not indicate that he has 
had prostrating attacks of headaches over any period long 
enough to warrant assignment of a compensable rating.  
Therefore, the preponderance of the evidence is against a 
compensable rating.

The veteran has not had frequent hospitalizations for tension 
headaches, and his headaches have not been shown to markedly 
interfere with employment.  Therefore, his tension headaches 
do not warrant referral for consideration of an 
extraschedular rating.

Surgical Repair of Right Testicular Torsion

During service, in 1983, the veteran was seen for severe pain 
in his right testicle.  Physicians found torsion of that 
testicle, and surgically corrected the disorder.  Following 
the surgery, the veteran was given convalescent leave for 
eleven days, and a profile for reduced physical activity for 
about three weeks.

The RO has evaluated disability residual to the surgical 
repair of right testicular torsion under 38 C.F.R. § 4.115b, 
Diagnostic Code 7525, as comparable to chronic epididymo-
orchitis.  Under the rating schedule, such a disorder is to 
be rated as comparable to a urinary tract infection.  Urinary 
tract infection may be rated compensably if there is 
recurrent symptomatic infection that requires drainage, 
hospitalization, or at least intermittent intensive 
management.  38 C.F.R. § 4.115a.

In the March 2000 predischarge VA examination, the veteran 
reported that the residual of the right testicular torsion 
and corrective surgery was pain occurring about once a week.  
Examination revealed a small cystocele on the right testicle.  
On VA examination in September 2001, the veteran reported 
that residual right testicular pain had gradually resolved, 
and that he was presently free of symptoms.

In an October 2002 statement, the veteran reported that his 
right testicular area still bothered him.  VA medical records 
show that in April 2003 the veteran underwent an elective 
bilateral vasectomy.

On VA examination in May 2003, the veteran reported having 
episodes of pain in the scrotal contents and the left lower 
quadrant of the abdomen.  He indicated that he did not have 
any treatment for those symptoms, except that pain medication 
taken for musculoskeletal disorders helped to reduce the 
scrotal pain.  At the time of the examination, the scrotal 
contents were not tender.  There was some tenderness at 
suture areas bilaterally.  There was no evidence of hernia.

On VA examination in November 2006, the veteran indicated 
that he did not have any pain in the area of the surgical 
repair of right testicular torsion.  He reported having some 
urinary frequency and urgency, with no incontinence.  On 
examination, there was no evidence of pain on palpation of 
the testicles.  The examiner concluded that the veteran was 
asymptomatic residual to surgical repair of right testicular 
torsion.

The preponderance of the evidence shows no recurrent 
infection of the right testicular area, and no recurrent 
symptoms requiring treatment.  Since separation from service, 
the right testicle surgery has not had any residual that 
warrants a compensable rating.  The veteran has been 
hospitalized since service for residuals of the right 
testicular torsion and surgery.  Residuals of that condition 
have not markedly interfered with employment.  Therefore, 
residuals of surgical repair of right testicular torsion do 
not warrant referral for consideration of an extraschedular 
rating.


ORDER

Entitlement to service connection for herniated nucleus 
pulposus of the lumbar spine with radiation to the lower 
extremities is denied.

Entitlement to service connection for arthralgia of the left 
ankle is granted.

Entitlement to an initial disability rating of 20 percent for 
lumbosacral strain is granted, subject to the laws and 
regulations controlling the disbursement of monetary 
benefits.

Entitlement to an initial or subsequent disability rating 
higher than 10 percent for degenerative joint disease of the 
right knee is denied.

Entitlement to a disability rating higher than 10 percent, 
from April 1, 2001, to July 11, 2002, for a left knee medial 
meniscus tear, is denied.

Entitlement to a disability rating higher than 10 percent, 
from September 1, 2002, forward, for a left knee medial 
meniscus tear, is denied.

Entitlement to a compensable disability rating, from April 1, 
2001, to July 16, 2002, for hypertension, is denied.

Entitlement to a disability rating higher than 10 percent, 
from July 17, 2002, forward, for hypertension, is denied.

Entitlement to an initial or subsequent compensable 
disability rating for excision of a ganglion cyst of the left 
wrist is denied.

Entitlement to an initial compensable disability rating for 
allergic rhinitis and sinusitis is denied.

From November 7, 2006, entitlement to a 30 percent disability 
rating for allergic rhinitis and sinusitis is granted, 
subject to the laws and regulations controlling the 
disbursement of monetary benefits.

Entitlement to an initial or subsequent compensable 
disability rating for tension headaches is denied.

Entitlement to an initial or subsequent compensable 
disability rating for residuals of surgical repair of right 
testicular torsion is denied.


REMAND

The veteran is seeking service connection for a right 
shoulder disorder.  Service medical records include notes of 
treatment of the veteran for musculoskeletal pain in the 
right shoulder, and a finding of mild crepitus in the right 
shoulder.  X-rays have not shown any bony disorder of the 
right shoulder.  After service, MRI of the right shoulder in 
September 2001 showed moderate acromioclavicular arthrosis in 
the right shoulder.  In a VA medical examination in November 
2006, the examiner provided the opinion that the veteran did 
not have a service-connected right shoulder disability in 
part based on normal x-ray findings.  The examiner did not 
discuss the 2001 MRI findings.  In light of the apparent 
conflict between the 2001 MRI findings and 2006 VA examiner's 
conclusions, the Board will remand the right shoulder claim 
for a new VA examination, with review of the file.  The 
examiner will be asked to address the various medical 
findings and provide an opinion as to whether the veteran has 
a current right shoulder disorder, and the likelihood that 
any such disorder is related to service.

During and since service, the veteran reported that he was 
diagnosed as having GERD following upper gastrointestinal 
(UGI) series x-rays during service in 1995.  The service 
medical records associated with the claims file do not 
include any UGI reports.  The service medical records do show 
some treatment for stomach disorder symptoms.  VA outpatient 
treatment notes include GERD among the health problems listed 
for the veteran.  On VA examination in November 2006, the 
examiner concluded that the veteran does not have GERD.  
There is no indication that any UGI series report was 
available for review.  In order to clarify the diagnosis and 
etiology of GERD or other stomach disorder, the Board will 
remand the claim for the veteran to receive a new 
gastroenterological examination, to include UGI series x-
rays, and opinions from the examining physician.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA orthopedic examination to address the 
likely etiology of any current right 
shoulder disability.  The examiner must be 
provided with the veteran's claims file 
for review.  The examiner's review and 
discussion should specifically address 
September 2001 MRI findings and various x-
ray findings with respect to the veteran's 
right shoulder.  After examining the 
veteran and reviewing the claims file, the 
examiner should indicate whether the 
veteran has any current disorder of the 
right shoulder.  For each such disorder 
identified, the examiner should express an 
opinion as to whether it is at least as 
likely as not that the current disorder 
has continued since service, or is 
otherwise causally related to service.

2.  The RO should schedule the veteran for 
a VA gastroenterological examination to 
clarify the diagnosis, and address the 
likely etiology, of any GERD or other 
current stomach disorder.  The examiner 
must be provided with the veteran's claims 
file for review.  Upper gastrointestinal 
(UGI) series x-rays should be performed.  
After examining the veteran and reviewing 
the claims file, the examiner should 
indicate whether the veteran currently has 
GERD or any other chronic or recurrent 
stomach disorder.  For each current 
stomach disorder, the examiner should 
express an opinion as to whether it is at 
least as likely as not that the current 
disorder has continued since service, is 
otherwise causally related to service.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's remanded claims 
can be granted.  If any of those claims 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


